Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 
35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim(s) 2, 9, 10, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cresson US 1,614,348.
Cresson discloses a dry concrete mix intended for construction of roadways and the like
the dry concrete mix comprising:
Cement, sand, kaolin (alumina silicate) Pg. 1, lns. 42-82.
A latex polymer in a concentration range less than 8 wt%, Pg.1, ln. 80-Pg.2, ln. 2.
What Cresson does not disclose is using the dry concrete mix for “dry setting paver tiles”.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dry concrete mix disclosed by Cresson as a sub base in order to facilitate flexibility and/or hardness of the finished surface.  (Pg. 1, lns. 58-65).

With respect to claims 9, 10, 12, 13 Cresson discloses an exemplary embodiment, wherein the Kaolin is les than 6 wt% and the latex polymer is in a concentration less than 0.5 wt%.

Claim(s) 2, 3, 5, 6, 8, 10-13, 18, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprouts US 6,514,595.  Sprouts discloses a dry concrete mix comprising:
35 wt % Cement.  Col. 11.
A dry, redispersible polymer, such as ethylene vinyl acetate “and blends, copolymers or 
terpolymers thereof”.  Preferably present in a concentration of 0.2-6 wt%.  Col. 6, 
lns. 12-26Col. 3, lns. 50-65.
35 wt % Silica, Sand and “other customary components of cementitious mixtures”; Col. 6, ln. 47.
A pozzolanic filler such as Kaolin (alumina silicate).
Although Sprouts does not disclose using the dry concrete mix for “dry setting paver tiles” Sprouts does disclose the dry formulation is preferably Portland cement, “such as that used for highway, bridge or airfield runway construction and the like”.  Col. 5, lns. 10-50.  Wherein “A marking material for fresh or hardened concrete or asphalt applications can be stored and transported as a dry formulation”.  Col. 3, lns. 14-17.  Such that “a dry formulation for an integrated marking material for concrete or asphalt applications that retains high retroreflectivity…has high ultimate compressive strength, and is abrasion resistant”.  Col. 3, lns. 38-46.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dry concrete mix of Sprouts to “dry set paver tiles” in order to accommodate heavy vehicle traffic, dark or raining conditions.

Claim(s) 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprouts US 6,514,595 in view of Kubo US 3,679,446.
Sprouts discloses a dry concrete mix comprising cement, sand, alumina silicate (kaolin) and a latex polymer.  What Sprouts does not disclose are the concentrations of cement below 35% nor the concentration of the Kaolin.  However, Kubo teaches a concrete mix comprising: Sand, Portland Cement in a weight percent of 10-50% and Kaolin in a range of 3-50%.  Col. 6, lns. 21-45.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the concrete mix of Sprouts with at least 10 wt% cement and at least 3 wt% Kaolin in order to maximize strength and heat resistance of the final product.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 6, 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 of U.S. Patent No. 9,885,157. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain all the limitations of the cited claims of the instant application.

Allowable Subject Matter
Claims 14-17 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				9/20/2022